Citation Nr: 1731466	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  07-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits based on helpless child status.  


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  He died in 1999.  The appellant is the Veteran's daughter.
This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction presently resides with the Philadelphia Pension Center.

The Board notes that the appellant was previously represented by the Pennsylvania Department of Military and Veterans Affairs; however, the representative withdrew its representation of the appellant on May 15, 2017.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in September 2008 and December 2010 for additional development.  The case has now returned to the Board for additional appellate action.

The Board notes as an initial matter that it is unclear from the record whether or not the appellant is currently legally married.  The appellant stated that she was in the process of obtaining a divorce from her then husband in a December 2011 statement in support of claim; however there is no divorce decree present in the casefile and statements from private treatment records from 2014 are unclear as to whether the appellant obtained the divorce, and also as to whether she subsequently remarried.  Solely for the purposes of rendering this decision, the Board will assume that the appellant is unmarried, as there are independent bases on which to decide the claim.


FINDING OF FACT

The appellant is the Veteran's daughter.  She was born on May [REDACTED], 1977, and reached the age of 18 on May [REDACTED], 1995.  The preponderance of the evidence is against a finding that the appellant was permanently incapable of self-support prior to the age of 18.

CONCLUSION OF LAW

The appellant does not meet the basic eligibility requirements for death pension benefits.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. § 3.24 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has complied with the duty to assist in this case.  The Board notes that VA attempted to contact the appellant by mailing letters on numerous occasions throughout the appeals process in order to further develop her claim; however, the mail was returned as undeliverable.  The appellant has failed to notify VA of any recent change in address, and VA has been unable to determine her address despite numerous attempts to do so.  The duty to assist is a two-way street.  If the appellant wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the September 2008 and December 2010 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Death Pension and Status as a Helpless Child

Death pension is a benefit payable to a veteran's surviving child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4); 3.23, 3.24. 

Generally, an individual is a child of a veteran if she is the biological or adopted child or stepchild of the veteran, and is an unmarried person who either: is (1) under the age of 18; (2) "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years;" or (3) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57, 3.356; Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The issue is one of fact premised on competent evidence in the individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990). 

The appellant's birth certificate shows that she was born in May 1977.  Her claim was filed in October 2003; therefore, she was over 23 years of age at the time of filing.  Accordingly, the appellant may be considered as the child of the Veteran for VA purposes only if she is "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years."

The appropriate standard is that the evidence must show that the child does not have the capacity for self-support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  An adjudicatory body's focus in such cases must be on the claimant's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Initially, VA must determine whether the evidence shows the child to have been incapable of self-support as of his or her 18th birthday.  Id.  If so, the second part of the two-part test requires consideration of evidence as to the current condition of the child.  Id.
Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  The principal factors for consideration are:

1)  Evidence that a claimant is earning her own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support;

2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established;

3)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356(b).

In an October 2003 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner diagnosed the appellant with Posttraumatic Stress Disorder (PTSD) with marked anxiety.  The examiner noted that the anxiety she experienced limited her ability to manage in the community.  The examiner stated that the appellant was able to leave her home one time per day and that daily skilled services were not indicated, but that additional support would be of assistance.  

The appellant also submitted a letter in May 2005 listing the names of doctors and treatment facilities that she claimed should have records related to her disabilities.  Although the list included a claim that she received treatment at the Dickenson Mental Health Center prior to turning 18, the appellant did not submit any further evidence related to her treatment and the AOJ denied her claim.

The Board remanded the appellant's claim in September 2008.  Pursuant to that remand, the AOJ sent the appellant release of information forms to her last known address so that she could authorize the AOJ to assist her in obtaining the potentially relevant medical records she had identified in a March 2005 letter.  However, the release forms were returned to the AOJ as undeliverable.  After conducting a subsequent address search in an attempt to locate the appellant, the AOJ issued a formal memorandum in December 2009 indicating that all efforts to obtain a new address were exhausted and any further effort to do so would be futile.  The AOJ also attempted to obtain medical evidence of the appellant's capacity prior to age 18 from the Social Security Administration (SSA) by requesting any records related to a claim for disability benefits by her father, i.e., the Veteran, but was informed that SSA did not have any such records.  After the AOJ issued a Supplemental Statement of the Case (SSOC) in September 2010 denying the appellant's claim, VA received a statement in support of claim from the appellant in October 2010 showing that she was in receipt of SSA benefits and claiming that she was disabled due to her bipolar disorder, which was first diagnosed at age nine.  VA also received an accompanying SSOC Notice Response indicating that she had no other information or evidence to submit.

The Board again remanded the claim in December 2010 to allow the appellant a second opportunity to submit evidence and to provide the appropriate release forms to VA in order to assist her in obtaining the medical records referenced in her March 2005 letter.  She provided VA with statements concerning her marital and educational history, but the record does not indicate that she provided any accompanying releases which would allow VA to obtain documents related to the appellant's capacity at the time of her 18th birthday.  VA was able to obtain the appellant's records from SSA related to her individual receipt of benefits.

In an April 2014 SSA Function Report, the appellant indicated that she lived alone in an apartment.  She indicated that she prepared her own meals and that she did household chores without the need for help or encouragement.  The appellant further indicated that she did not like to go outside and had her mother accompany her when she would go out.  She indicated that she did not have her own car, but that she drove her mother's car when they would go out together.  She indicated that she shopped for food and clothing approximately once a month, and that she was able to pay bills, count change, handle a savings account, and use a checkbook/money orders.  She stated that she was unable to work due to her illnesses, and that she could not handle others telling her what to do.  She claimed that she became nervous around other people and had anxiety attacks to the point that she would "black out."

In a July 2014 Psychiatric Evaluation, it was noted that the appellant drove herself to the appointment alone, over a distance of 37 miles.  The examiner noted that the appellant does drive without difficulty and stated that "she believes she could take public transportation if necessary."  She indicated that she was employed in high school during the summer of 1994 at McDonald's and that she voluntarily left the job after summer to return to school.  The examiner found that the appellant's attention and concentration were impaired, and that her recent and remote memory skills were mildly impaired.  The examiner found her cognitive function to be "very grossly estimated to be in the borderline range, but that may be an underestimate," later noting that she did "demonstrate more aspects of preserved cognition than [] initially expected."  The appellant's insight and judgment were found to be good.  The examiner concluded that the appellant's symptoms appeared to be consistent with psychiatric problems, but did not appear to be significant enough to interfere with her ability to function on a daily basis.  The examiner recommended that the appellant continue with her current treatment and pursue a course of vocational training and rehabilitation.

On an accompanying Medical Source Statement of Ability to do Work-Related Activities (Mental), the examiner did not find that the appellant's abilities to understand and remember simple instructions, carry out simple instructions, or ability to make judgments on simple work-related decisions were impaired.  The examiner did find that her abilities to understand and remember complex instructions, carry out complex instructions, make judgments on complex work related decisions were moderately impaired.  The document defined moderate impairment as more than a slight limitation in the area, but the individual is still able to function satisfactorily.  The examiner further found that the appellant's abilities to interact with the public, interact appropriately with supervisors, interact appropriately with co-workers, and respond appropriately to usual work situations and to changes in a routine work setting were moderately impaired.

On her September 2014 SSA Disability Report, the appellant indicated that she graduated from high school in the special education program in 1995 and that she has not completed any type of special job training, or trade or vocational school.  She further indicated that her ADHD and bipolar disorder interfered with her ability to work beginning on February 4, 2003 because she had a hard time concentrating and getting along with others.  The appellant indicated that she previously worked as a personal care aide for a nursing home from 2001 to 2002.  She stated that she also worked as a janitor in November 2010, but was only able to work for three days before quitting because she "could not handle it."  The appellant did not indicate why her employment in 2002 as a personal care aide ended.

Based on a review of the evidence, the Board concludes that the appellant is not entitled to death pension benefits.  As noted above, she was over the age of 23 when she filed her claim.  Further, the Board finds that the preponderance of the evidence does not support a finding that the appellant was incapable of self-support as of her 18th birthday. 

The relevant evidence of record does not show that the appellant was permanently incapable of self-support by reason of mental or physical defect before she attained the age of 18 years in May 1995.  As discussed above, the appellant has not submitted any medical evidence, nor has she assisted VA in obtaining any evidence, that shows her capacity at or before the time she turned 18.  Although the records obtained from SSA indicate that the appellant has a lengthy history of medical treatment (e.g., surgery for tonsils and adenoids in 1980 and a total hysterectomy in 1999) and psychological treatment (e.g., the appellant listed inpatient stays at Dickenson Mental Health Center as early as October 1996), there are no records dated prior to 2013.  

Further, the records supplied by SSA do not indicate she was incapable of self-support.  In fact, the appellant provided a statement to SSA that her disabilities did not interfere with her ability to work prior to February 2003, when she was over 27 years old.  The record indicates that she worked during high school, prior to turning 18, and that she only left that employment to return to school.  The appellant further indicated that she worked in a nursing home helping take care of others for a period of approximately one year between 2001 and 2002.  Although the appellant claimed that her disabilities caused her to leave a job as a janitor after only three days in 2010, a 2014 examination of her ability to do work-related activities determined that her impairments did not limit the ability to function satisfactorily.

The most recent evidence of record also indicated that she was capable of handling her activities of daily living, including dressing, bathing, and grooming herself; cooking and preparing food; and cleaning house and doing laundry.  Though she reported that she does typically have her mother accompany her while going clothing and grocery shopping, it was noted on an SSA Continuing Disability Review (CDR) assessment form that she cares for herself and is able to leave the house on her own, and she also showed up to a July 2014 psychiatric evaluation alone.  The record indicates that the appellant has been married at least two times and that she has a daughter, although it appears that she did not maintain custody of the child for the entire time prior to her reaching the age of majority due in some part to the appellant's inability to provide a stable home environment.  Ultimately, the record does not indicate that the appellant was incapable of self-support at the time she reached the age of 18, and therefore is not considered to be a helpless child.

The Board is sympathetic to the appellant's claim; however, the preponderance of the evidence is against a finding that the appellant is a helpless child.  Therefore, she does not meet the eligibility requirements for death pension benefits and her claim for death pension benefits is denied.


ORDER

Entitlement to death pension benefits based on helpless child status is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


